Francis X. Conlon, J.
The third-party defendant moves for dismissal of the third-party complaint upon the ground that the causes of action therein stated have been released. The third-party defendant relies upon a release dated January 4, 1954, whereas the causes of action stated in the third-party complaint relate to an independent agreement of settlement of controversies in the month of May, 1954 and the breach of the agreement of settlement. The motion is denied, with leave to the third-party defendant to plead the defense of release in his answer. [See, also, 21 Misc 2d 150, 151, 392.]